Citation Nr: 0004411	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-29 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a bilateral ankle 
disorder, claimed as secondary to the veteran's service-
connected bilateral foot disorder.  

2. Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to the veteran's service-
connected bilateral foot disorder.  

3. Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to the veteran's service-
connected bilateral foot disorder.  

4. Entitlement to service connection for a low back disorder, 
claimed as secondary to the veteran's service-connected 
bilateral foot disorder.  

5. Entitlement to an increased rating for a bilateral foot 
disorder, currently evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
January 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

With respect to the issues of service connection for a 
bilateral ankle disorder, bilateral knee disorder, bilateral 
hip disorder, and low back disorder, all claimed as secondary 
to the veteran's bilateral foot disorder, the present appeal 
arises from a November 1998 rating decision in which the RO 
denied the veteran's claims.  The veteran filed an NOD in 
December 1998, and the RO issued an SOC in January 1999.  The 
veteran filed a substantive appeal in April 1999.  
Supplemental statements of the case (SSOC) were issued in 
April, June, and August 1999.  

With respect to an increased rating for a bilateral foot 
disorder, the present appeal arises from an August 1997 
rating decision in which the RO denied the veteran's claim.  
The veteran filed an NOD in September 1997, and the RO issued 
an SOC the following month.  The veteran filed a substantive 
appeal in October 1997.  In December 1998, the veteran 
testified before a hearing officer at the VARO in Pittsburgh.  
An SSOC was issued in January 1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service connection is currently in effect for a bilateral 
foot disorder, with a 30 percent disability evaluation 
assigned.  

3. In December 1944, the veteran was noted to suffer from 
hallux valgus and chronic arthritis, as documented in an 
Office of the Surgeon General hospital admission card data 
file.  

4. The veteran's first clinically documented post-service 
complaints of arthritis occurred in 1966, some 20 years 
after he separated from active service.  

5. During a VA examination in September 1998, an examiner 
opined that, given the presence of chondrocalcinosis and 
generalized arthritic changes, to include those in the 
veteran's hands and neck, which would not be influenced by 
his gait, the veteran's problems with his spine, knees, 
and hips were caused by normal wear and tear and the 
metabolic presence of chondrocalcinosis, and were not 
related to his service-connected bilateral foot disorder.  

6. There is no competent evidence of record that the 
veteran's arthritis of the ankles, knees, hips, and 
lumbosacral spine are due to disease or injury in service, 
or are secondary to his service-connected bilateral foot 
disorder.  

7. The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims for service connection for 
arthritis of the ankles, knees, hips, and lumbosacral 
spine, either on a direct basis or as secondary to a 
service-connected bilateral foot disorder, are plausible 
under the law.  

8. Upon VA examination in December 1997, the veteran's right 
foot reflected clawing of the second through the fifth 
toes, slight valgus positioning of the great toe, and 
slight flattening of the longitudinal arch, and there were 
no areas of pain, tenderness, or loss of skin; evaluation 
of the left foot revealed clawing of the second through 
the fifth toes, valgus positioning of the great toe, and 
flattening of the longitudinal arch, with crepitation and 
stiffness.  

9. The veteran's bilateral foot disorder does not reflect 
marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, 
and marked varus deformity.   


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for a bilateral ankle disorder.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310 
(1999).  

2. The veteran has not submitted a well-grounded claim for 
service connection for a bilateral knee disorder.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310 
(1999).  

3. The veteran has not submitted a well-grounded claim for 
service connection for a bilateral hip disorder.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310 
(1999).  

4. The veteran has not submitted a well-grounded claim for 
service connection for a low back disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.310 (1999).  

5. The criteria for an increased rating greater than 30 
percent for a bilateral foot disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5278 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that the veteran's 
service medical records were not available for review, having 
apparently been destroyed by a fire at the National Personnel 
Records Center (NPRC), which is not a VA facility.  However, 
morning reports, dated in September 1943, November 1943, and 
December 1943, were obtained by the RO, and these records 
indicate that the veteran reported to sick call on a number 
of occasions, and was also shown to have been hospitalized.  
What the veteran was treated for was not reported.  

In March 1977, the veteran submitted to the RO a VA Form 21-
526 (Veteran's Application for Compensation or Pension), in 
which he filed a claim for service connection for a bilateral 
foot disorder.  Also in March 1977, the RO received a 
statement from Alanson Hibbard, M.D, dated in February 1977.  
Dr. Hibbard noted that the veteran had come under his care in 
1966, at which time he demonstrated painful swelling of his 
fingers, wrists, feet, and ankles.  

In April 1977, the RO received Meadville City Hospital 
treatment records, dated from December 1976 to January 1977.  
These records noted the veteran's complaints of, and 
treatment for left knee pain.  In particular, in December 
1976, the veteran was reported to have jumped off the back of 
a pickup truck, which resulted in an injury to his left knee.  
A subsequent open reduction and internal fixation of the left 
patella was performed.  A January 1977 treatment record noted 
the veteran as suffering from arthritis in his right ankle.  

In December 1978, the veteran underwent VA medical 
examination.  In particular, radiographic studies revealed 
arthritic changes in the lumbar spine, hands, and knees.  The 
findings were noted as being consistent with a combination of 
rheumatoid arthritis and psoriatic arthritis, reported as 
mixed arthridities.  

In March 1984, the RO received medical records from the Erie 
VA Medical Center (VAMC), dated from May 1976 to April 1983.  
In particular, an X-ray report, dated in May 1976, revealed 
considerable arthritic changes at the metatarsophalangeal 
joints of the great toes.  There was also arthritic change at 
the metatarsophalangeal joint of the left second toe.  A 
treatment record, dated in February 1981, noted a finding of 
degenerative arthritis of the veteran's lumbar and cervical 
spine.  A hospital summary, dated January 1982 to February 
1982, reported the veteran to be suffering from cervical 
radiculopathy, as well as traumatic arthritis of the right 
ankle.  A radiographic report with respect to the right 
ankle, dated in February 1982, noted an old injury to the 
distal fibula and talus, with development of traumatic 
arthritis.  An operative report, dated in July 1982, noted 
the veteran as undergoing a compression arthrodesis of the 
right ankle, with Charnley pins and application of a 
posterior splint.  

In March 1989, the RO received information with respect to 
the veteran's service medical history from the National 
Archives and Records Administration.  The information was 
noted to have been obtained from the Hospital Admission Card 
data files created by the Office of the Surgeon General, 
Department of the Army.  This information noted that, in 
April 1944, the veteran had been admitted to the hospital and 
been diagnosed with "chronic arthritis, type unspecified".  
In December 1944, the veteran had again been admitted to the 
hospital and been diagnosed with Hallux valgus and "chronic 
arthritis, type unspecified".  

Thereafter, by a decision of the Board in April 1992, the 
veteran was service connected for a bilateral foot disorder, 
to include arthritis, status post bunion removal, and a 
resection of the metatarsal head of the right great toe.  

In August 1992, the veteran was medically examined for VA 
purposes.  He complained of an aching pain in his feet which 
occurred when he walked, and also reported that he could not 
walk more than a block before having to stop.  He was noted 
not to wear any orthosis or special shoes.  Following a 
clinical evaluation, the examiner's diagnosis was bilateral 
cavus deformity with hallux valgus of the left foot and right 
ankle arthrodesis.  

By September 1992 rating action, the RO granted the veteran a 
30 percent disability rating for a bilateral foot disorder, 
manifested by arthritis, status post bunion removal, and 
status post resection of the metatarsal head of the right 
great toe.  

In July 1994, the veteran's feet were examined by VA.  The 
veteran complained of pain in both his feet on weightbearing.  
On clinical evaluation, there were bilateral claw toes of all 
five toes of both feet.  The veteran was noted to walk 
symmetrically with both feet inverted and slightly externally 
rotated, putting most of his weight on his heels and rocking 
forward just slightly onto the forefoot.  There was a large 
hallux valgus primus referable to the left foot.  There was 
no sensory or circulatory deficit, both feet were stiff to 
palpation, and there was no actual loss of toe motion.  The 
examiner's impression was hallux valgus of the left foot, and 
bilateral claw toes secondary to arthritic changes.  

That same month, the veteran also underwent VA examination of 
the joints.  He complained of pain in his feet and knees, as 
well as pain in his left shoulder, low back, and occasionally 
his neck.  The examiner reported range of motion findings 
with respect to the veteran's ankles, knees, hips, and low 
back.  No other clinical findings were made with respect to 
those areas.  

In December 1994, the RO received a VAMC Pittsburgh 
consultation report, dated in August 1994.  The veteran was 
noted to complain of low back pain with radiation into his 
thigh.  The examiner's assessment was mechanical back pain, 
with lumbar stenosis revealed by computed tomography (CT) 
scan.  

In July 1995, the veteran underwent an examination of his 
feet for VA purposes.  He complained of aching pain in both 
his feet, and reported difficulty with shoe wear.  On 
clinical evaluation, the veteran was noted to walk with both 
of his feet slightly inverted.  There was a mild symmetrical 
bilateral cavus positioning of the mid tarsal region.  A 
large swelling overlying the head of the first metatarsal of 
the left foot was noted with valgus positioning of the great 
toe of the left foot.  The other four toes were parallel with 
the great toe.  There was no evidence of either foot showing 
any nail or nail bed abnormalities, and there were no areas 
of tenderness, swelling, or induration.  Slight hyperflexion 
positioning of the proximal interphalangeal joints of the 
second and third toes of the right foot were noted.  There 
were no painful calluses or loss of motion, and sensation and 
circulation were normal.  An associated radiographic study 
revealed moderately severe bilateral hallux valgus deformity 
with associated degenerative changes of the right and left 
first metatarsophalangeal joint, as well degenerative change 
of the left second metatarsophalangeal joint and left first 
tarsal metatarsal articulation.  The examiner's impression 
was bunion of the left foot with bilateral arthritic 
deformities of the feet.  In addition, radiographic studies 
of the cervical and lumbar spine, and left knee, dated in 
July 1995, revealed degenerative changes in those joints.  A 
radiographic study of the left hip, dated in May 1995, 
revealed mild chronic change in the left sacroiliac joint, 
with no evidence of acute bony trauma.

In August 1995, the RO received VAMC Erie medical records, 
dated from December 1994 to June 1995.  These records noted 
the veteran's treatment for depression and coronary artery 
disease.  

In March 1997, the RO received a copy of statement written by 
Dr. Hibbard, dated in July 1978.  Dr. Hibbard noted in his 
statement that the veteran suffered from generalized 
arthritic changes.  He also noted that arthritis of the spine 
and extremities had progressed in spite of medications and 
the veteran was unable to stand, walk, or drive an automobile 
for any sustained period.  Dr. Hibbard, in summary, reported 
that the veteran was permanently and totally disabled.  That 
same month, the RO received a statement from Kenneth 
Challener, M.D., dated in March 1997.  Dr. Challener reported 
that the veteran suffered from severe degenerative arthritis 
of the lumbosacral spine and left knee.  He also noted that 
the veteran was very limited in terms of his activities.  

In October 1997, the veteran filed a claim of service 
connection for arthritis in his ankles, knees, hips, and low 
back, contending that the arthritis had resulted from the way 
he had been forced to walk all his life due to his service-
connected bilateral foot disability.  

In December 1997, the RO received VAMC Erie medical records, 
dated from July 1994 to November 1997.  In particular, these 
records noted the veteran's treatment for depression and 
angina.  

Also in December 1997, the veteran again underwent VA 
examination of his feet.  Upon clinical evaluation, with 
respect to the right foot, there was clawing of the second, 
third, fourth, and fifth toes, with a slight valgus 
positioning of the great toe.  Minimal prominence of the 
distal end of the first metatarsal was noted, as well as a 
well-healed fusion of the right ankle.  There was slight 
flattening of the longitudinal arch; sensation and 
circulation were intact; and there were no areas of pain, 
tenderness, or loss of skin.  Evaluation of the left foot 
revealed a large lateral and ventral protuberance of the 
first metatarsal head, with an area of glistening skin and 
minimal bursal formation overlying it.  There was clawing of 
the second, third, fourth and fifth toes, with valgus 
positioning of the great toe.  Flattening of the longitudinal 
arch was noted, with no sensory or circulatory problems.  
There was crepitation and stiffness, but no gross loss of 
ankle motion.  

In addition, the veteran underwent a joints examination, in 
which the examiner made findings with respect to the range of 
motion of the veteran's hips, knees, and lumbar spine.  
Associated radiographic studies revealed severe spondylosis 
in the lumbar spine, chondrocalcinosis with osteoarthritic 
changes in the left and right knees, right ankle arthrodesis 
with degenerative changes on the left, and severe hallux 
valgus deformity with degenerative changes of the first 
metatarsal phalangeal and interphalangeal joints.  

In February 1998, the RO received treatment records from Dr. 
Challener, some duplicative, dated from January 1995 to 
December 1997.  In particular, treatment records noted 
degenerative changes in the veteran's left and right knees, 
left and right hip, and left and right shoulder.  The veteran 
was also noted to complain of intermittent low back pain.  

In September 1998, the veteran was medically examined for VA 
purposes.  He reported his medical history to include bunion 
surgery on his right foot in 1943.  In addition, the veteran 
reported that he had suffered from some joint aches while in 
service, but that he had not sought treatment with respect to 
those problems.  He complained of joint pain in his hands, 
ankles, hips, and entire spine, since service.  He was 
reported to use a cane.  On clinical evaluation, the veteran 
was noted to walk with a symmetrical slightly external 
rotated gait.  Examination of the hips revealed some 
stiffness in the left hip as compared to the right, with 
slight areas of tenderness.  There were no joint contractures 
or areas of tenderness.  Evaluation of the knees revealed no 
malalignment or swelling, and both were reported stable.  
With respect to the low back, there was a flattening of the 
lumbar curve, and no spine or paravertebral tenderness or 
muscle spasm.  The examiner's diagnostic impression was post 
patellectomy of left knee, with bilateral chondrocalcinosis 
of both knees; degenerative changes in the dorsolumbar and 
cervical spine; and post-fusion of right ankle with bilateral 
bunion formation of both feet, the left much more severe than 
the right.

In addition, the examiner noted that he/she had considered 
whether the degenerative changes in the veteran's ankles, 
knees, hips, and lumbar spine were due to his altered gait 
caused by his bilateral foot condition.  The examiner 
reported that, given the presence of the chondrocalcinosis 
and the generalized arthritic changes, including those of the 
hands and neck, which would not be influenced by the 
veteran's gait, that the veteran's arthritic problems in his 
lumbar spine, knees, and hips were caused by normal wear and 
tear, in addition to the metabolic presence of 
chondrocalcinosis, and were not related to his bilateral foot 
disorder.  

In December 1998, the veteran testified before a hearing 
officer at the VARO in Pittsburgh.  The veteran's 
representative reported that the issue on appeal was actually 
a secondary service-connection claim with respect to the 
arthritic condition in the veteran's feet, and not the gait 
abnormality associated with the foot disorder. The veteran's 
representative further reported that the veteran's service 
medical records reflected findings of chronic arthritis.  The 
veteran testified that, while in service, he had experienced 
some swelling in his joints.  In addition to his testimony, 
the veteran submitted a copy of a page from the Merck Manual 
which discussed rheumatoid arthritis.  

In January 1999, the RO received a VAMC Erie radiographic 
report of the veteran's lumbar spine, dated that same month.  
The report's impression noted advanced diffuse acquired 
spinal stenosis.  In April 1999, the RO received VAMC Erie 
medical records, dated from January to March 1999.  In 
particular, these records noted the veteran's treatment for a 
chronic duodenal ulcer, as well as a finding that he suffered 
from advanced diffuse acquired spinal stenosis.  

II.  Analysis

a.  Service Connection

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  The United States Supreme 
Court declined to review the case.  Epps v. West, 118 S. Ct. 
2348 (1998).  See also Morton v. West, 12 Vet.App. 477, 480-1 
(1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  A veteran shall be granted 
service connection for arthritis, although not otherwise 
established as incurred in service, if the disease is 
manifested to a compensable degree within one year following 
service.  See 38 C.F.R. §§ 3.307, 3.309 (1999).  

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).  Secondary service connection may also be warranted 
for a non-service-connected disability when that disability 
is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995) (en banc).  The United States 
Court of Appeals for Veterans Claims has specifically held 
that "[a] claim for secondary service connection, like all 
claims, must be well grounded."  Reiber v. Brown, 7 Vet.App. 
513, 516 (1995).

The Board is mindful that, in a case such as this, where 
service medical records have been lost, there is a heightened 
duty to assist the veteran in developing the evidence that 
might support his claim.  O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991); Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992).  This heightened duty in a case where service medical 
records are presumed destroyed includes the obligation to 
search for alternate medical records.  Moore v. Derwinski, 1 
Vet.App. 401, 406 (1991).  The RO conducted an alternate 
search for the veteran's service medical records and was able 
to obtain various morning reports in addition to records from 
the Office of the Surgeon General.  As will be discussed 
below, we find the RO has met the heightened duty to assist 
in this instance.  

We are aware that the veteran, in his original claim, filed 
in October 1997, sought service connection for arthritis of 
the ankles, knees, hips, and low back as secondary to his 
service-connected bilateral foot disorder.  He reported that 
arthritis in these joints was a direct result of the way he 
had been forced to walk all his life due to his bilateral 
foot disability.  Subsequently, during his personal hearing 
in December 1998, the veteran's representative reported that 
the veteran's claims were for secondary service-connection 
based on a relationship between the veteran's arthritis in 
his ankles, knees, hips, and low back, and the arthritis 
associated with his bilateral foot disorder.  

The Board notes that the records from the Office of the 
Surgeon General reflect treatment for chronic arthritis and 
hallux valgus.  While it appears the reported chronic 
arthritis is associated with the veteran's foot disorder, 
this fact is not perfectly clear.  We are cognizant that, on 
VA examination in September 1998, the veteran reported a 
history of joint swelling in service, but also indicated that 
he had not been treated for this problem while on active 
duty.  Thus, based on the report of the veteran, additional 
copies of his service medical records, if found at another 
custodial facility, would not show evidence of treatment for 
arthritis of the ankles, knees, hips, or low back.  We 
therefore conclude that any attempts above and beyond those 
undertaken by the RO are not warranted, and that the 
heightened duty to assist has been met.  

With this in mind, we now must assess whether the veteran's 
claims are well grounded.  As noted above, the veteran was 
separated from service in January 1946, and reported that he 
was not treated in service for arthritis of his ankles, 
knees, hips, or lumbosacral spine.  We note that the veteran 
currently suffers from arthritis of all these joints.  Based 
upon Dr. Hibbard's report, the first documented treatment for 
arthritis began in 1966, some 20 years after the veteran 
separated from service.  There is no other medical evidence 
of record documenting earlier treatment for the disease.  

Thus, the veteran has not submitted competent medical 
evidence that he incurred arthritis of the ankles, knees, 
hips, or low back during his active service.  Furthermore, 
the veteran has not submitted any competent medical evidence, 
i.e., a nexus opinion, relating arthritis in his ankles, 
knees, hips and low back, to service.  See Clyburn v. West, 
12 Vet.App. 296, 301 (1999), holding that continued 
complaints of pain after service do not suffice to establish 
a medical nexus, where the issue at hand is of etiology, and 
requires medical opinion evidence.  Although the veteran is 
competent to testify to the pain he has experienced since 
active service, he is not competent to testify to the fact 
that what he experienced in service and since service are the 
same related disorders.  In addition, the medical evidence of 
record does not support a finding that arthritis of the 
ankles, knees, hips, or low back were manifested to a 
compensable degree within the one-year presumption period 
following service.  See 38 C.F.R. §§ 3.307, 3.309 (1999).  

With respect to secondary service connection, after thorough 
review of the record, we find that there is also no competent 
evidence of record to support the veteran's contentions that 
his arthritis of the ankles, knees, hips, or low back 
resulted from his service-connected bilateral foot disorder.  
During a VA examination in September 1998, an examiner opined 
that given the presence of chondrocalcinosis, i.e., 
pseudogout, and the generalized arthritic changes, to include 
those in the veteran's hands and neck, which would not be 
influenced by his gait, the veteran's problems with his 
spine, knees, and hips were caused by normal wear and tear 
and the metabolic presence of chondrocalcinosis, and were not 
related to his bilateral foot disorder. 

We also find that the veteran has not submitted any competent 
medical evidence that the arthritis apparently identified in 
his feet during service caused or is directly related 
clinically to the arthritis in his ankles, knees, hips, 
and/or low back.  The Board has considered the report of the 
metabolic presence of chondrocalcinosis in the veteran's 
system.  However, whether chondrocalcinosis is the underlying 
cause of the veteran's arthritic condition in his feet has 
not been medically established by the evidence of record.  
Therefore, the veteran has not submitted evidence of a well-
grounded claim, i.e., that the arthritis in his ankles, 
knees, hips, and low back, is related to his service 
connected bilateral foot disorder, or the arthritis 
associated with that foot disorder.  See Caluza, supra.  

The veteran has been very specific in asserting that he 
suffers from service connected arthritic conditions in his 
ankles, knees, hips, and low back as secondary to his 
service-connected bilateral foot condition.  While the Board 
does not doubt the sincerity of the veteran's contentions in 
this regard, and his belief that he suffers from service-
related disabilities, our decision must be based on competent 
medical testimony or documentation.  In a claim of service 
connection, this generally means that medical evidence must 
establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that the veteran's arthritic changes in his 
ankles, knees, hips, and low back are service related, either 
on a direct basis or as secondary to his service-connected 
bilateral foot disorder.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
Montgomery v. Brown, both supra.

Furthermore, the veteran does not meet the burden of 
presenting evidence of well-grounded claims merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim.").  
See Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for bilateral ankle, knee, and hip disorders, as well 
as a low back disorder, on a direct basis or as secondary to 
his service-connected bilateral foot disorder, regardless of 
the fact that he currently is not shown to be suffering from 
disabilities that may be service-connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability or disabilities, and that such disability, 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau, Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Morton, 
supra; Boeck v. Brown, 6 Vet.App. 14 (1993); Grivois v. 
Brown, 5 Vet. App. 136 (1994).  Accordingly, as a claim that 
is not well grounded does not present a question of fact or 
law over which the Board has jurisdiction, the claims for 
service connection for bilateral ankle, knee, and hip 
disorders, as well as a low back disorder, either on a direct 
basis or secondary to the veteran's service-connected 
bilateral foot disorder, must be denied.  See Epps v. Gober, 
supra.

b.  Increased Rating

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based in part on the veteran's assertion that his 
service-connected bilateral foot disorder is more severe then 
previously evaluated.  See Jackson v. West, 12 Vet.App. 422, 
428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  

The RO has assigned a 30 percent evaluation for a bilateral 
foot disorder, in accordance with the criteria set forth in 
the VA Schedule for Rating Disabilities.  In doing so, 
specific consideration was given to 38 C.F.R. Part 4, 
Diagnostic Code (DC) 5278, "Claw foot (pes cavus), 
acquired."  Under DC 5278, where the disorder is bilateral, 
a 30 percent rating is provided with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to 
right angle, a shortened plantar fascia, and marked 
tenderness under the metatarsal heads.  A 50 percent rating 
is warranted with marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.  38 C.F.R. § 4.71a, 
DC 5278 (1999).  

During the veteran's most recent VA examination in December 
1997, with respect to the right foot, there was clawing of 
the second, third, fourth, and fifth toes, with a slight 
valgus positioning of the great toe.  Minimal prominence of 
the distal end of the first metatarsal was noted, as well as 
a well-healed fusion of the right ankle.  There was slight 
flattening of the longitudinal arch; sensation and 
circulation were intact; and there were no areas of pain, 
tenderness, or loss of skin.  Evaluation of the left foot 
revealed, a large lateral and ventral protuberance of the 
first metatarsal head, with an area of glistening skin and 
minimal bursal formation overlying it.  There was clawing of 
the second, third, fourth and fifth toes, with valgus 
positioning of the great toe.  Flattening of the longitudinal 
arch was noted, with no sensory or circulatory problems.  
There was crepitation and stiffness, but no gross loss of 
ankle motion.  

When we consider the most recent clinical evidence in 
relation to the rating criteria, the Board finds that the 
veteran's bilateral foot disorder does not demonstrate marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity, to warrant an increase to 50 percent under 
38 C.F.R. § 4.71a, DC 5278 (1999).  

The Board has also considered other Codes associated with 
disabilities of the feet (DC's 5276-5284), to assess whether 
they would be applicable to the veteran's claim and afford 
him an opportunity for a higher disability rating.  We note 
that, under DC 5284, "Foot injuries, other", a 40 percent 
disability rating is allowable for actual loss of use of a 
foot.  The veteran still has use of his feet, and therefore 
this Code is not applicable to his claim.  Under DC 5276, 
"Flatfoot, acquired", a 50 percent rating would be allowed 
for pronounced flatfoot, marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or manipulation.  In this 
instance, the record does not reflect that the veteran's 
bilateral foot disability evidences the criteria for a 50 
percent rating under DC 5276, and therefore this Code is also 
not applicable to his claim.  

Furthermore, while the veteran has complained of increased 
foot pain while walking, when we consider his bilateral foot 
disability in relation to the overall rating criteria for 
disabilities of the feet, we find the current rating more 
than adequately compensates him for his disability.  In 
reaching this conclusion, we note that the criteria for 
rating foot injuries allows for a 20 percent rating when 
there is a moderately severe injury.  The term "moderately 
severe" is not defined by regulation in this context.  
However, the Board is cognizant that the overall regulatory 
scheme relating to the feet and toes contemplates a 20 
percent ratings in a case where problems include dorsiflexion 
of "all" toes unilaterally and marked tenderness under the 
metatarsal heads.  38 C.F.R. § 4.71a, DC 5278 (1999) (no more 
than 10 percent is warranted even if the great toe is 
dorsiflexed, and there is definite tenderness under the 
metatarsal heads).  See also DC 5276 (1999) (no more than 
10 percent is warranted when there is pain on manipulation 
and use of the feet, bilateral or unilateral).  Consequently, 
an increase rating under DC 5278, or any other Code 
associated with disabilities of the feet, is not warranted.  

The Board is also cognizant that X-rays have established 
evidence of degenerative changes in both the right and left 
1st metatarsal phalangeal (MTP) joint, in addition to the 
left 2nd MTP joint.  With regard to rating disabilities 
involving the substantiated presence of degenerative or 
traumatic arthritis, DC 5003 provides that arthritis will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved 
(DC 5250 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, nor added to, Diagnostic 
Code 5003.  In the absence of limitation of motion, a 20 
percent rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  

In this instance, the Board finds that an additional 10 
percent rating for degenerative changes in both the right and 
left 1st MTP joint in addition to left 2nd MTP joint is not 
warranted under DC 5003, as a separate disability rating may 
be assigned under this Code only if degenerative changes 
affect 2 or more major joints, or 2 or more minor joint 
groups.  In this case, the service-connected disability is 
manifested by multiple involvement of the MTP joints, and as 
such are considered only one minor joint group.  See 
38 C.F.R. § 4.45 (1999).  

Furthermore, while DC 5278 is not predicated on limitation of 
motion, the Board notes that the functional loss attributable 
to pain on use has been considered in arriving at the current 
assessment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); 
Johnson v. Brown, 9 Vet.App. 7, 11 (1996); DeLuca v. Brown, 8 
Vet.App. 202, 206-207 (1995).  The Board has also considered 
the benefit of the doubt under 38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998) and 38 C.F.R. §§ 3.102, 4.3 (1999), but the 
evidence is not in approximate balance so as to warrant its 
application.  

The Board also finds that the evidence of record does not 
present such ""an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
We do sympathize with the veteran's assertions that he 
suffers from pain in his feet, and that this limits his 
ability to walk and partake in various activities.  In this 
regard, the evidence does not show that the veteran's 
disorder has markedly interfered with his earning capacity or 
employment status, or has necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet.App. 337, 338-339 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  


ORDER

1. Service connection for a bilateral ankle disorder, claimed 
as secondary to the veteran's service-connected bilateral 
foot disorder, is denied.  

2. Service connection for a bilateral knee disorder, claimed 
as secondary to the veteran's service-connected bilateral 
foot disorder, is denied.  

3. Service connection for a bilateral hip disorder, claimed 
as secondary to the veteran's service-connected bilateral 
foot disorder, is denied.  

4. Service connection for a low back disorder, claimed as 
secondary to the veteran's service-connected bilateral 
foot disorder, is denied.  

5. Entitlement to an increased rating greater than 30 percent 
for a bilateral foot disorder, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

